JOSEPH A. NARDUCCI AND JOSEPH E. NARDUCCI,
v.
REGIS DEVELOPMENT CORP., CLAYTON FORTUNA AND GERALD J. SCALLION AND LYNETTE E. SCALLION AND MILTON M. MORRIS AND EVE KRATCHMAN AND FRANCES HISEY AND DONALD J. MONICA AND YOUNGSFORD INVESTMENT CO.
v.
CITY OF PHILADELPHIA.
PETITION OF: JOSEPH A. NARDUCCI AND JOSEPH E. NARDUCCI
JOSEPH A. NARDUCCI AND JOSEPH E. NARDUCCI
v.
REGIS DEVELOPMENT CORP., CLAYTON FORTUNA AND GERALD J. SCALLION AND LYNETTE E. SCALLION AND MILTON M. MORRIS AND EVE KRATCHMAN AND FRANCES HISEY AND DONALD J. MONICA AND YOUNGSFORD INVESTMENT CO.
v.
CITY OF PHILADELPHIA AND PJR REALTY, LLC
PETITION OF: JOSEPH A. NARDUCCI AND JOSEPH E. NARDUCCI
Nos. 191 EAL 2010, 192 EAL 2010
Supreme Court of Pennsylvania, Eastern District.
March 16, 2011.

ORDER
PER CURIAM:
AND NOW, this 16th day of March, 2011, the Petition for Allowance of Appeal is DENIED.